Citation Nr: 1209773	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include on a secondary basis to posttraumatic stress disorder (PTSD), as aggravated by PTSD, or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. Subsequently he served with the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. However, after the issuance of an August 2010 statement of the case, additional pertinent evidence was associated with the claims file. The Board generally cannot undertake an initial (italics added for emphasis) review of pertinent evidence. 38 C.F.R. § 20.1304(c) (2011). However, although the Veteran has not submitted a waiver, his petition to reopen his claim for service connection is herein granted so he is not prejudiced by the Board's review. Id., and see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In November 2011, the Veteran appeared at a videoconference hearing held before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). The hearing was legally sufficient.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the November 2003 denial of service connection for hypertension is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently reopens and remands the claim of service connection for a hypertension. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki, 129 S. Ct. 1696.

New and Material Evidence

The Board denied service connection for hypertension in November 2003. The RO declined to reopen the Veteran's claim in December 2009, but subsequently afforded him an examination. Although the provision of a VA examination amounts to a de facto reopening of the case, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet.App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). 

The pertinent evidence of record at the time of the November 2003 Board decision consisted of the Veteran's service records from his active duty and National Guard duty as well as VA and private medical records. After the 2003 Board decision, additional VA and private treatment records, lay statements, Social Security Administration (SSA) records, and the report of a July 2010 VA examination were added to the claims file. Certain evidence submitted after the 2003 decision is new and material.

The claim for service connection for hypertension was denied in 2003 because there was no medical evidence linking the Veteran's hypertension to any incident of qualifying military duty. Despite the Veteran's contentions to the contrary, treatment records from his active and reserve duty are silent for any complaints or diagnoses of hypertension. A February 1986 VA examination report reflects diagnosis of mild, untreated hypertension during an examination for a nervous condition. Subsequent VA and private medical records reflect treatment for hypertension.

After the November 2003 denial, the Veteran submitted a June 2009 statement indicating that he wished to reopen the claim for service connection. Specifically, he contended that his service-connected PTSD caused him to develop hypertension. In June 2006, a VA physician listed an "axis 1" diagnosis of PTSD and "axis 3 (if applicable to psychiatric condition)" diagnoses of gout and hypertension. A September 2006 VA mental health treatment note refers to the "physiological reactivity" experienced by the Veteran upon exposure to cues resembling traumatic events and a November 2006 note states that his PTSD has "an adverse impact on several of his physical illnesses." In a November 2007 VA treatment note, hypertension is identified as a "general medical condition that affect[s] mental health." 

In February 2010, the Veteran contended that he experienced hypertension as a result of in-service exposure to Agent Orange. He was afforded a VA examination in July 2010. The examiner opined that hypertension was not the direct result of the Veteran's service and did not result from his PTSD. However, the examiner stated that he was not "best to give [an] opinion whether PTSD could aggravate hypertension" and deferred to a psychiatrist. A VA physician wrote a September 2010 letter stating that the Veteran's hypertension "may likely be a result to the exposure to Agent Orange."

All of this evidence is new, but the 2006 VA treatment notes linking hypertension to PTSD and the 2010 VA medical opinion linking hypertension to Agent Orange exposure are both new and material. That evidence relates to an unestablished fact necessary to substantiate the claim - the existence of an etiological relationship between the Veteran's hypertension and his active duty service or a service-connected disability. The credibility of this evidence is presumed. Justus, 3 Vet.App. 510. Assuming the credibility of this evidence, the Board finds that VA's duty to further assist the Veteran with his claim has been triggered. Shade v. Shinseki, 24 Vet.App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for hypertension is granted, to this extent only.


REMAND

As the record reflects that some evidence remains outstanding and additional VA medical opinions are warranted, the Board must remand this claim in compliance with VA's duty to assist the claimant with the development of his claim. Shade, 24 Vet.App. 110.

VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. The Veteran has reported receiving private mental health treatment and, as he contends that he experiences hypertension secondary to PTSD, that treatment is pertinent to his claim for service connection. Although several letters from his private psychologist appear in the claims file, no corresponding treatment notes are associated with the record. Further, the last VA treatment notes within the claims file were printed November 23, 2010. While this case is in remand status, the RO/AMC must obtain any newly generated VA treatment records and provide the Veteran with authorization forms allowing the release of private treatment records.

Pursuant to 38 C.F.R. § 3.327(a) (2011), additional examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). Although the Veteran was afforded a VA examination in July 2010 to determine the etiology of his hypertension, the examiner did not provide an adequate opinion. Specifically, the examiner did not discuss the Veteran's contention that hypertension did not develop during service, but resulted from in-service exposure to Agent Orange. See Dalton v. Nicholson, 21 Vet.App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion). The examiner also indicated that a psychiatrist was better qualified to opine as to whether the Veteran's PTSD may have aggravated his hypertension. 

The RO/AMC must return the claims file to the 2010 examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion as to whether or not hypertension is likely the direct result of the Veteran's active duty service including (italics added for emphasis) his presumed exposure to Agent Orange. 38 U.S.C.A. § 1116(f) (West 2002). The RO/AMC also must obtain a psychiatrist's opinion as to the likelihood of any etiological relationship between PTSD and hypertension.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Obtain VA treatment notes generated after November 23, 2010 and associate them with the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, treatment records from Dr. Linda Jenness-McClellan. Obtain any additional available private records and associate them with the claims folder. If unsuccessful, inform the Veteran and provide him an opportunity to submit copies of the outstanding medical records.  

2. After associating any new VA and private treatment records with the claims file, return the claims folders to the July 2010 VA examiner (if that examiner is not available, provide the file to another similarly qualified examiner) in accordance with 38 C.F.R. § 4.2.  The examiner must review the claims folders and address the Veteran's contention that he experiences hypertension as the result of in-service herbicide exposure. The examiner is advised that the Veteran is presumed to have been exposed to herbicides due to his service in Vietnam. The examiner is also reminded that, although hypertension is not listed at 38 C.F.R. § 3.309(e), claimants are not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011). The examiner must discuss the September 2010 VA medical opinion.

3. After completing the above, provide the Veteran's claims file to a VA psychiatrist to review the record and provide an opinion as to the whether there is likely any etiological relationship between the Veteran's PTSD and his hypertension. An examination must be conducted if deemed necessary by the reviewing psychiatrist. The following considerations will govern the review/examination:

a. The entire claims folder and a copy of this remand must be reviewed. Although the psychiatrist has an independent responsibility to review the claims file, his or her attention is called to the following:

i. A February 1986 VA examination for a nervous condition that shows diagnosis of hypertension; 

ii. A June 2006 VA mental health treatment note reflecting an "axis 1" diagnosis of PTSD and "axis 3 (if applicable to psychiatric condition)" diagnoses of gout and hypertension;

iii. A September 2006 VA mental health treatment note referring to the "physiological reactivity" experienced by the Veteran upon exposure to cues resembling traumatic events; 

iv. A November 2006 note stating that his PTSD has "an adverse impact on several of his physical illnesses;" 

v. A November 2007 VA treatment note listing hypertension as a "general medical condition that affect[s] mental health;" and

vi. Any additional pertinent evidence associated with the claims file as a result of this remand.

b. The examiner must provide an opinion as to whether the Veteran likely experiences hypertension as the result of PTSD and/or if PTSD has exacerbated his hypertension. The examiner must provide an explanation for all opinions and, if necessary, explain any inconsistencies between his/her opinion and the opinion of the July 2010 VA examiner.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

5. Readjudicate the Veteran's claim. If the claim is not granted in full, THE VETERAN AND HIS REPRESENTATIVE MUST BE PROVIDED A SUPPLEMENTAL STATEMENT OF THE CASE (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


